Order entered July 13, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01517-CV

                            JUAN GARZA DE LEON, Appellant

                                              V.

                   RED WING BRANDS OF AMERICA, INC., Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-08768-I

                                          ORDER
       Before the Court is appellant’s July 11, 2016 opposed second motion to extend time to

file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

August 11, 2016. No further extensions will be granted absent extraordinary circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE